                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7
                                                                          8                               IN THE UNITED STATES DISTRICT COURT
                                                                          9
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12   SANDRA O’HARA-HARMON,                                      No. C 19-cv-00601 WHA
                                                                         13                  Plaintiff,
                                                                         14                                                              ORDER DENYING MOTION FOR
                                                                                v.                                                       LEAVE TO AMEND COMPLAINT
                                                                         15                                                              AND DENYING MOTION TO
                                                                              FACEBOOK, INC.,                                            TRANSFER VENUE
                                                                         16                  Defendant.
                                                                         17                                               /

                                                                         18          In February 2019, pro se plaintiff Sandra O’Hara-Harmon initiated this action against
                                                                         19   defendant Facebook, Inc. attempting to allege various claims for breach of the implied covenant
                                                                         20   of good faith and fair dealing and a single claim for extortion (Dk. No. 1). In May 2019, an
                                                                         21   order dismissed plaintiff’s complaint for failure to state a claim (Dkt. No. 29). The order
                                                                         22   permitted plaintiff leave to amend her complaint. Plaintiff now so moves (Dkt. No. 33).
                                                                         23   Defendant opposes (Dkt. No. 35). This order holds that plaintiff’s amendment did not resolve
                                                                         24   the issues isolated by the prior order. Plaintiff’s motion to amend is therefore DENIED.
                                                                         25          The original complaint averred that in January 2019 plaintiff paid Facebook to advertise
                                                                         26   one of her posts. When the advertisement did not immediately circulate, plaintiff re-posted her
                                                                         27   advertisement seven times in four days. Facebook “locked” plaintiff’s account. Facebook sent
                                                                         28   plaintiff an e-mail that it appeared her account had been compromised. Plaintiff unsuccessfully
                                                                              attempted to re-open her account (Dkt. No. 1 ¶¶ 1–14).
                                                                          1          Plaintiff complained via Facebook’s “help-support page.” A man living in India named
                                                                          2   Babulal Sarkar, contacted plaintiff and claimed to have experienced the same problem. His
                                                                          3   Facebook page represented he was a “Manager at Facebook.” From this fact alone, plaintiff
                                                                          4   concluded that Mr. Sarkar “intentionally locked and banned” plaintiff from accessing her
                                                                          5   account. Plaintiff then called a person named Gulberg Hendrick, whom she believed to be
                                                                          6   associated with Facebook’s technical support headquarters. The man she spoke with offered to
                                                                          7   “unblock” plaintiff’s account in exchange for a $100 Google Play card purchased at Walmart (id.
                                                                          8   ¶¶ 16–19, 26–27).
                                                                          9          On these facts, plaintiff attempted to allege three claims for breach of the covenant of
                                                                         10   good faith and fair dealing and one claim for extortion. More specifically, the original complaint
                                                                         11   attempted to allege claims for: (i) “locking plaintiff out of her Facebook account in bad faith;”
United States District Court
                               For the Northern District of California




                                                                         12   (ii) “preventing access to the Facebook community page in bad faith;” (iii) “censoring the
                                                                         13   advertisement in bad faith;” and that (iv) Facebook’s employee Gulberg Hendrick engaged in
                                                                         14   extortion (id. ¶¶ 1–4). A prior order concluded each of these failed (Dkt. No. 29).
                                                                         15          Specifically, a claim for breach of the covenant of good faith and fair dealing requires
                                                                         16   Facebook to have make an obligation and not deliver on it. Careau & Co. v. Security Pacific
                                                                         17   Business Credit, Inc., 222 Cal. App. 3d 1371, 1395 (1990). The complaint had not articulated
                                                                         18   any relevant obligation. Turning to the claim for extortion, it depended entirely on Mr.
                                                                         19   Hendrick’s offer to unblock plaintiff in exchange for the Walmart gift card. Yet, no facts
                                                                         20   supported that Mr. Hendrick was employed by Facebook and that he acted within the scope of
                                                                         21   his employment. See Perez v. Van Groningen & Sons, Inc., 41 Cal. 3d 962, 967 (1986). In
                                                                         22   addition, no facts supported that Mr. Hendrick induced plaintiff to buy the Walmart gift card
                                                                         23   through force or fear. See Cal. Penal Code § 518.
                                                                         24                                 *                *                 *
                                                                         25          Turning to this motion, plaintiff alleged the following. On December 11, 2018, Facebook
                                                                         26   “censored” two approved ads while continuing to bill plaintiff for those ads. Mr. Sarkar
                                                                         27   purportedly censored the ads because the ads shed a negative light on the medical treatment of
                                                                         28   plaintiff’s now deceased child. Plaintiff’s child was transgender. Both Mr. Sarkar and plaintiff’s


                                                                                                                                 2
                                                                          1   child’s former attending physician are from India. Plaintiff had commented to Mr. Sarkar that
                                                                          2   “[i]t’s rumored that in India, transgender individuals are treated harshly, so I assume this doctor
                                                                          3   from India believed my daughter’s life was not worth saving, which is why he did nothing to aid
                                                                          4   in preserving it. . . .” (Dkt. No. 33. ¶ 8). Plaintiff accordingly theorized that Mr. Sarkar took
                                                                          5   offense to the ads and censored them (Dkt. No. 33. ¶¶ 2–3, 8; p. 6. ¶¶ 7–9).
                                                                          6          In addition, plaintiff provided detail on how much she paid Facebook. Specifically,
                                                                          7   plaintiff spent $200 on her ads and then permitted Facebook to charge another $400. Plaintiff
                                                                          8   insisted, without proof, that some of the ads were supposed to run until May 22, 2019, and other
                                                                          9   ads until July 3, 2019. The ads did not. Plaintiff never specified when the ads stopped
                                                                         10   circulating. Moreover, plaintiff’s AOL account was subsequently hacked. Plaintiff blamed
                                                                         11   Facebook (id. at ¶¶ 9–17; p. 4 ¶¶ 1–3).
United States District Court
                               For the Northern District of California




                                                                         12          None of these facts fix any of the aforementioned deficiencies. First, turning to
                                                                         13   plaintiff’s attempted breach of the implied covenant claims, plaintiff still has not alleged any
                                                                         14   relevant obligation violated by Facebook. Plaintiff provided no support for its allegation that
                                                                         15   Facebook committed to posting plaintiff’s ads until May or July 2019.
                                                                         16          Furthermore, the bulk of plaintiff’s bad faith theories rest on the purported conduct by
                                                                         17   Mr. Sarkar. Yet, plaintiff never adequately connects the dots between Mr. Sarkar and Facebook.
                                                                         18   The only connection alleged is that he is a “Manager at Facebook” as represented on his
                                                                         19   Facebook profile. This is not enough. The attempted breach of the implied covenant claims
                                                                         20   remain implausible.
                                                                         21          Second, turning to the attempted claim for extortion, plaintiff still has not put forward any
                                                                         22   evidence that Mr. Hendrick induced plaintiff to buy the Walmart gift card through force or fear.
                                                                         23   Furthermore, even assuming Mr. Hendrick was a Facebook employee, there is no evidence he
                                                                         24   acted within the scope of his employment. This attempted claim also remains implausible.
                                                                         25                                  *                 *                *
                                                                         26          Based on the foregoing, plaintiff’s motion for leave to amend is DENIED. Nevertheless,
                                                                         27   amendment would not be futile. Accordingly, plaintiff must move for leave to amend by
                                                                         28


                                                                                                                                3
                                                                          1   AUGUST 1 at NOON. Any motion should explain how the proposed complaint overcomes the
                                                                          2   deficiencies raised. If plaintiff so moves, she should be sure to plead her best case.
                                                                          3          The hearing set for July 11 is hereby VACATED. The initial case management conference
                                                                          4   is CONTINUED to AUGUST 22, 2019 at 11:00 A.M. Plaintiff’s motion “for change of venue” is
                                                                          5   DENIED. Plaintiff chose to file this lawsuit in San Francisco. This action will remain in San
                                                                          6   Francisco.
                                                                          7          Plaintiff, who is proceeding pro se, is advised that helpful information is available online
                                                                          8   at http://cand.uscourts.gov/proselitigants and also at the legal help center. The legal help center
                                                                          9   may be reached by calling 415-782-9000, extension 8657.
                                                                         10
                                                                         11          IT IS SO ORDERED.
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13   Dated: July 5, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                         14                                                        UNITED STATES DISTRICT JUDGE
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               4
